Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.63/011,967, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The anti-SARS-CoV-2 antibody clones 2B04 and 2H04 were first disclosed on 4/17/2020 in provisional application 63/011,967, whereas Hu-Ab1 and Hu-Ab2 were first disclosed on 12/03/2020, in application 63/121,114.  As such, any claim which encompasses Hu-Ab1 or Hu-Ab2 receives 12/3/2020 as its effective filing date, whereas claims limited to antibodies 2B04 or 2H04 are entitled to 4/17/20 as their effective filing date. If applicant disagrees with the factual determinations above, applicant could point to specific evidence in a provisional application which shows a disclosure of Hu-Ab1 or Hu-Ab2 prior to 12/03/2020. 
Claim Objections
Claim 53 is objected to because of the following informalities:  Claim 53 recites an amino acid sequence having at least “95 %%” identity, and thus has a typo. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 2, 21, 43, 53, 56, 92, 94, and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that an array of 19 plasmablast (PB)-derived clonally distinct murine/human chimeric monoclonal antibodies (mAbs) directed against the receptor binding domain (RBD) within the Spike protein of the SARS-CoV-2 virus were isolated. Four of these mAbs (1B10, 2B04, 1E07, and 2H04) were found to have strong neutralizing activity (IC50 <0.5 pg/mL) against SARS-CoV-2. Among these, the monoclonal antibody 2B04 displayed the most potent neutralizing activity against SARS-CoV2 (IC50 <2 ng/mL). None of the neutralizing mAbs cross-reacted with SARS-CoV and MERS-CoV RBD; and all neutralizing Abs except for 2H04 competed with human angiotensin converting enzyme 2 (ACE2) for binding to RBD, suggesting that the isolated anti-SARS-CoV-2 RBD antibodies can effectively neutralize the SARS-CoV-2 virus via distinct mechanisms. Further, administration of the most potent neutralizing antibody 2B04 to mice one day prior to infection with the SARS-CoV-2 strain 2019 n-CoV/USAWA1/2020 minimized weight loss and reduced lung viral load and systemic dissemination (see Examples 1 and 5). However, as presently claimed, there is insufficient correlation between the structures of the antibodies and functional properties of binding to and neutralizing SARS-CoV-2. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. While the claims do not recite that the claimed antibodies must bind to SARS-CoV-2, an antibody by definition binds to a specific antigen. Further, the term “antigen-binding fragment” recited in claim 2 stipulates that if the claimed invention is an antigen-binding fragment then it must bind to antigen. Thus, the claims recite antibodies that have the functional property of binding to antigen. Specifically, the claims recite the amino acid sequences of antibody clones 2B04 and 2H04 (and their respective humanized variants) that have binding affinity for SARS-CoV-2 RBD according to the instant specification. Per claims 94, 101, and 109, the claimed antibodies are intended to treat or prevent coronavirus infection, specifically COVID-19 in a subject; thus, the claimed antibodies have the functional property of not only binding to but also neutralizing SARS-CoV-2, the virus that causes COVID-19. As presently written, however, the claims do not disclose an antibody having the amino acid sequences of all six non-degenerate CDRs for the genus of antibodies that bind to and neutralize SARS-CoV-2.  Indeed, claim 2 encompasses either antibodies having only a single CDR without further limitation on the remaining structure of the antigen-binding domain or antibodies having a random assortment of heavy chain and light chain CDRs. Similarly, claims 21 and 43 encompass antibodies having only a single variable domain (VH or VL chain); yet artisans would not expect a single CDR or variable domain of a conventional antibody to have the functional property of binding to any specific antigen, let alone SARS-CoV-2. Further, as stated earlier, the anti-SARS-CoV-2 monoclonal antibodies recited in the claims include the amino acid sequences of clones 2B04 and 2H04 (and their respective humanized variants); however, there is no data provided showing that the CDRs from the anti-SARS-CoV-2 clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to bind to and neutralize SARS-CoV-2 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which six CDRs can be randomly mixed and matched between the clones in order to generate an antibody in which binding affinity for and neutralizing activity against SARS-CoV-2 is maintained commensurate in scope of the claims. 
The VH and VL domains of the antibodies recited in claims 53 and 56 represent partially defined structures in which at most 5% of the amino acid sequence can vary. Such variation can occur by amino acid substitution, deletion, or insertion and can be present in the CDRs or framework regions of the VH and VL chains. However, there is no guidance provided in the specification about which specific amino acids can vary in at most 5% of the VH and VL sequences of the antibodies such that the ability of the antibody to bind to and neutralize SARS-CoV-2 is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which antibodies comprising a VH and/or VL chain having at least 95% identity to the amino acid sequences recited in claims 53 and 56, respectively, possess the functional properties of binding to and neutralizing SARS-CoV-2. 
Lastly, a vaccine by definition is a biological preparation that provides immunity to a particular infectious disease or pathogen; yet the specification does not disclose the structure of a vaccine comprising a polypeptide that is at least 70% identical to an epitope having an undefined amino acid sequence that is targeted by one of the claimed anti-SARS-CoV-2 antibodies commensurate in scope of claim 92. Further, the polypeptide of the vaccine can vary in at most 30% of its structure; yet there is no guidance provided in the specification whereby artisans can readily predict which specific amino acids can vary in the polypeptide of the vaccine such that it can provide immunity to SARS-CoV-2 infection.
Therefore, the claimed genus of anti-SARS-CoV-2 antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the antibodies or antigen-binding fragments the function of binding to and neutralizing SARS-CoV-2 except for antibodies having six CDRs or (a VH and VL pair) that when combined possess said functional properties. Further, the specification fails to disclose the structure of a vaccine comprising a polypeptide having at least 70% identity to an epitope targeted by one of the claimed SARS-CoV-2 antibodies, let alone the amino acid sequences of specific epitopes bound by said antibodies. Without further guidance provided in the specification, artisans would not be able to readily predict the structure of a polypeptide vaccine that is able to provide immunity against SARS-CoV-2 infection.  Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-SARS-CoV-2 antibodies or vaccines as well at the time the instant application was filed. 

Enablement
Claims 2, 21, 43, 53, 56, 89, 90, 91, 92, 94, 101, and 109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that an array of 19 plasmablast (PB)-derived clonally distinct murine/human chimeric monoclonal antibodies (mAbs) directed against the receptor binding domain (RBD) within the Spike protein of the SARS-CoV-2 virus were isolated. Four of these mAbs (1B10, 2B04, 1E07, and 2H04) were found to have strong neutralizing activity (IC50 <0.5 pg/mL) against SARS-CoV-2. Among these, the monoclonal antibody 2B04 displayed the most potent neutralizing activity against SARS-CoV2 (IC50 <2 ng/mL). None of the neutralizing mAbs cross-reacted with SARS-CoV and MERS-CoV RBD; and all neutralizing Abs except for 2H04 competed with human angiotensin converting enzyme 2 (ACE2) for binding to RBD, suggesting that the isolated anti-SARS-CoV-2 RBD antibodies can effectively neutralize the SARS-CoV-2 virus via distinct mechanisms. Further, administration of the most potent neutralizing antibody 2B04 to mice one day prior to infection with the SARS-CoV-2 strain 2019 n-CoV/USAWA1/2020 minimized weight loss and reduced lung viral load and systemic dissemination (see Examples 1 and 5).
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, claims 2, 21, and 43 encompass antibodies having at least a single CDR or variable domain; however, a single CDR or variable domain of a conventional antibody is not reasonably expected to be capable of binding to a specific antigen let alone SARS-CoV-2 RBD. Further, there is no evidence provided in the working examples that a single CDR or a single VH domain or VL domain can bind to SARS-CoV-2 RBD. Additionally, with the recitation of “a combination thereof”, claim 2 encompasses antibodies having a random assortment of heavy chain and light chain CDRs. The anti-SARS-CoV-2 monoclonal antibodies recited in the claims include the amino acid sequences of clones 2B04 and 2H04 (and their respective humanized variants); however, there is no data provided showing that the CDRs from each of the anti-SARS-CoV-2 clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to of SARS-CoV-2 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans would not readily expect that CDRs (or VL/VH chains) form different anti-SARS-CoV-2 antibody clones can be mixed and matched to generate an antibody without negatively impacting antigen-binding and neutralizing activity against SARS-CoV-2. If the resulting antibodies do not bind to and neutralize the activity of SARS-CoV-2, then artisans would not expect the antibodies to be capable of treating coronavirus infection in a subject commensurate in scope of claims 94 and 101. 
The light and heavy chain variable of the antibodies recited in the claims 53 and 56 represent partially defined structures that may vary in at most 5% of their amino acid sequences. Such variation can be caused by amino acid substitution, deletion, or insertion and can occur in the CDRs or framework regions; yet there is no guidance provided in the specification about which amino acids can vary in 5% of the VH and VL domains of the antibodies such that the ability of the antibody to bind to SARS-CoV-2 and treat coronavirus infection in a subject is retained. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). Without a reduction to practice, it is unclear how amino acid substitutions, conservative or otherwise, insertions, or deletions in 5% of the CDR sequences, would impact the ability of the antibody to bind to and neutralize SARS-CoV-2. 
Claims 89-91 recite method of producing an antibody or antigen-binding fragment that binds to a coronavirus using an expression vector that only encodes the VH chain of an anti-SARS-CoV-2 antibody recited in claim 1. However, as stated earlier, a single domain of a conventional antibody is not reasonably expected to be capable of binding to a specific antigen let alone SARS-CoV-2 in order to neutralize a coronavirus infection; and there is no evidence provided in the working examples that a single VH domain or VL domain can bind to SARS-CoV-2 to treat coronavirus infection nor that the claimed antibodies bind to any coronavirus except for SARS-CoV-2. 
With respect to claims 94, 101 and 109, it should be further pointed out that none of the neutralizing anti-SARS-CoV-2 antibodies identified by Applicant cross-reacted with either SARS-CoV or MERS-CoV RBD; and there is no evidence provided in the specification that any of the claimed anti-SARS-CoV-2 antibodies are capable of treating any coronavirus infection in a subject apart from COVID-19 as described above. Additionally, per the specification, prevention encompasses inhibiting or reducing the spread of the coronavirus or inhibiting or reducing the onset, development or progression of one or more of the symptoms associated with infection with coronavirus (Para. 00188). Without a limiting definition, however, the term ‘prevent’ also generally implies stopping something from happening 100% of the time in 100% of subjects. Although the anti-SARS-CoV-2 clone 2B04 administered to mice prior to inoculation with the COVID-19 strain effectively reduced lung viral load and relative infection (see Figures 6C), mice still became infected as evidenced by the presence of viral RNA copies in both the lungs and spleen. Thus, the anti-SARS-CoV-2 antibodies are not able to prevent any coronavirus infection, let alone COVID-19, as presently claimed; although the data does support that the claimed antibodies are capable of treating COVID-19 infection. 
Lastly, a vaccine by definition is a biological preparation that provides immunity to a particular infectious disease or pathogen; yet there is no evidence that a vaccine as recited in claim 92 comprising a polypeptide that is at least 70% identical to an epitope having an undefined amino acid sequence targeted by one of the claimed anti-SARS-CoV-2 antibodies was either made or used to provide immunity to COVID-19 infection or any other coronavirus infection in any of the working examples provided. Further, the polypeptide of the vaccine represents a partially defined structure in which at most 30% of the amino acid sequence can vary; yet the amino acid mutations made in the polypeptide can negatively impact the ability of the vaccine to provide immunity to a coronavirus infection, specifically COVID-19, in a subject absent of evidence to the contrary provided in the specification. 
It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find a practical use for conventional anti-SARS-CoV-2 antibodies having only a single CDR or a single variable domain. Further, absent of evidence to the contrary provided in the specification, 1) random mixing and matching of the CDRs or variable heavy/light chains from between the anti-SARS-CoV-2 antibody clones (or their humanized variants) does not guarantee that the resultant antibody is capable of binding to and neutralizing the activity of SARS-CoV-2; 2) the claimed anti-SARS-CoV-2 antibodies are not expected to prevent any coronavirus infection, let alone COVID-19 in a subject; and 3) the claimed anti-SARS-CoV-2 antibodies are not expected to bind to any coronavirus except SARS-COV-2 or treat any coronavirus infection except COVID-19 as demonstrated by the instant specification. Lastly, there is no evidence that a vaccine comprising a polypeptide having a fully or partially defined amino acid sequence was made or used to provide immunity against any coronavirus infection let alone COVID-19 in a subject. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of claims 50-52 cannot be determined because the claims are dependent on canceled claim 48. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 94 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Liu et al (WO2018057735A1), hereinafter Liu. 
Liu discloses antibodies and antigen-binding fragments that specifically bind to Siglec-15. In some embodiments, the anti-Siglec 15 antibody is the clone 5G12, which comprises a heavy chain CDR1 of SEQ ID NO: 51, corresponding to SEQ ID NO: 4 of the instant claims (see entire document, in particular, Abstract, Summary of Invention, and Page 37, Ln. 15-31, and Pages 61-72). Further disclosed are pharmaceutical compositions comprising the anti-Siglec 15 antibodies and a pharmaceutically acceptable carrier (Page 105, Ln. 5-13) Per the instant claims, the minimal structure required for an antibody of the invention to bind to SARS-CoV-2 and treat coronavirus infection in a subject is at least one of the heavy chain CDRs recited in claims 2 and 94. 
Thus, Liu meets the limitations of instant claims 2 and 94.

Claims 2, 21, 43, 53, 56, 94, and 101 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alsoussi et al (Alsoussi, Wafaa B., et al. "A potently neutralizing antibody protects mice against SARS-CoV-2 infection." The Journal of Immunology 205.4 (2020): 915-922), hereinafter Alsoussi. 
Alsoussi discloses the generation and characterization of a panel of murine monoclonal antibodies (mAbs) directed against the receptor-binding domain of SARS-CoV-2. Five mAbs (1B10, 2B04, 1B07, 1E07, and 2H04) were found to have strong neutralizing activity against SARS-CoV-2, of which 2B04 displayed the most potent neutralizing activity against SARS-CoV-2. In a murine model of SARS-CoV-2 infection, 2B04 protected challenged animals from weight loss, reduced lung viral load, and blocked systemic dissemination (see entire document, in particular, Abstract and  Since the antibody clone 2B04 was administered to treat SARS-CoV-2 infection in mice, it was necessarily administered as a pharmaceutical composition. The anti-SARS-CoV-2 antibodies 2H04 and 2B04 of Alsoussi invention were generated by the same method disclosed in the instant specification and have the same clone names (see Examples 1 and 5). While the CDR or VH/VL sequences are not specifically disclosed, Alsoussi teaches how to generate the anti-SARS-CoV-2 antibodies of the claimed invention; and the CDRs or VH/VL sequences are inherent to the antibody. Further, per the Journal of Immunology Author Guidelines on the availability of data and materials, “[i]t is required that unique materials developed for manuscripts published in The JI that are not available from commercial supplier, will be made available, within reason, to qualified investigators for their own noncommercial use” (see attached Journal of Immunology Journal Policies under Unique Materials, OA.Appendix); as such, the anti-SARS-CoV-2 antibody clones 2B04 and 2H04 made by the methods of Alsoussi are otherwise available to the public. 
Thus, Alsoussi meets the limitations of claims 2, 21, 43, 53, 56, 94, and 101.

Conclusion
Claims 1, 87, 88, and 108 are allowable. Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The sequences set forth as SEQ ID NO: 7-12, 16, 25, 26, 27, 28, 29, 30, 31, and 32 were searched and found to be free of the prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644